 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
[hc.jpg]


July 29, 2014


STRICTLY CONFIDENTIAL


Glynn Wilson, Ph.DChairman & CEO
TapImmune, Inc.1551 Eastlake Avenue EastSuite 100Seattle, WA 98102
 
 
Dear Dr. Wilson:


This letter agreement (this “Agreement”) constitutes the agreement between
TapImmune, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”)
that Wainwright shall serve as the exclusive agent, advisor or underwriter in
any offering (each, an “Offering”) of securities of the Company (“Securities”)
during the Term (as defined below) of this Agreement.   The terms of each
Offering and the Securities issued in connection therewith shall be mutually
agreed upon by the Company and Wainwright and nothing herein implies that
Wainwright would have the power or authority to bind the Company and nothing
herein implies that the Company shall have an obligation to issue any
Securities.  It is understood that Wainwright’s assistance in an Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction.  The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions.  The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company.  Wainwright
may retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering.


A           Compensation; Reimbursement.  At the closing of each Offering (each,
a “Closing”), the Company shall compensate Wainwright as follows:


 
(1)
Cash Fee.  The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7% of the aggregate
gross proceeds raised in each Offering.  Additionally, Wainwright shall receive
a cash fee payable within 48 hours of (but only in the event of) the receipt by
the Company of any proceeds from the exercise of any warrants or options sold in
each Offering.



 
(2)
Warrant Coverage.  The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 5% of the aggregate number of
shares of Common Stock placed in each Offering (if the Securities are
convertible or include a “greenshoe” or “additional investment” option
component, such shares of Common Stock underlying such Securities or
options).  If the Securities included in an Offering are non-convertible, the
Wainwright Warrants shall be determined by dividing the gross proceeds raised in
such Offering divided by the then market price of the Common Stock.  The
Wainwright Warrants shall have the same terms as the




430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com
Member: FINRA/SIPC


 
 

--------------------------------------------------------------------------------

 

warrants issued to investors in the applicable Offering.  If no warrants are
issued to investors in an Offering, the Wainwright Warrants shall be in a
customary form reasonably acceptable to Wainwright, have a term of 5 years and
an exercise price equal to 110% of the then market price of the Common Stock.


 
(3)
Expense Allowance.  Out of the proceeds of each Closing, the Company also agrees
to pay Wainwright a non-accountable expense allowance of the lesser of (a) 1% of
the gross proceeds raised in such Offering and (b) $30,000 (provided, however,
that such reimbursement amount in no way limits or impairs the indemnification
and contribution provisions of this Agreement).



 
B.
Term and Termination of Engagement; Exclusivity.  The term of Wainwright’s
exclusive engagement will begin on the date hereof and end three (3) months
after the date hereof (the “Term”); provided, however, in the event an Offering
is consummated during the Term, the Term shall be extended to be twelve (12)
months from the date hereof.  Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination of this Agreement.  Subject to the last two sentences of
this paragraph, during Wainwright’s engagement hereunder: (i) the Company will
not, and will not permit its representatives to, other than in coordination with
Wainwright, contact or solicit institutions, corporations or other entities or
individuals as potential purchasers of the Securities and (ii) the Company will
not pursue any financing transaction which would be in lieu of a Offering.
Furthermore, again, subject to the last two sentences of this paragraph, the
Company agrees that during Wainwright’s engagement hereunder, all inquiries,
whether direct or indirect, from prospective investors will be referred to
Wainwright and will be deemed to have been contacted by Wainwright in connection
with an Offering Until a first Closing occurs, the Company may issue and sell
securities of the Company in a private placement in an amount, not exceeding
$500,000 in the aggregate and in no more than two offerings, on the following
terms (each, a  “Company Offering”):  The Company Offering shall consist of
units at per unit price of $1.00, with each unit consisting of (a) one share of
unregistered common stock of the Company and (b) a common stock purchase warrant
to purchase one share of unregistered common stock at an exercise price of $2.50
per share.  The Company Offering shall be made to (i) current non-institutional
accredited investors of the Company and (ii) up to five (5) non-institutional
accredited investors who have been previously approached by the Company and are
listed on Schedule I attached hereto.

 
 
c.
Information; Reliance.  The Company shall furnish, or cause to be furnished, to
Wainwright all information requested by Wainwright for the purpose of rendering
services hereunder (all such information being the “Information”).  In addition,
the Company agrees to make available to Wainwright upon request from time to
time the officers, directors, accountants, counsel and other advisors of the
Company. The Company recognizes and confirms that Wainwright (a) will use and
rely on the Information, including any documents provided to investors in each
Offering (the “Offering Documents” which shall include any Purchase Agreements
(as defined below)), and on information available from generally recognized
public sources in performing the services contemplated by this Agreement without
having independently verified the same; (b) does not assume responsibility for
the accuracy or completeness of the Offering Documents or the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of the Company.  Upon reasonable request, the Company will meet
with Wainwright or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any


 
 

--------------------------------------------------------------------------------

 

investigation undertaken by Wainwright thereof, including any document included
or incorporated by reference therein.  At each Offering, at the request of
Wainwright, the Company shall deliver such legal letters, comfort letters and
officer’s certificates, all in form and substance satisfactory to Wainwright and
its counsel as is customary for such Offering.  Wainwright shall be a third
party beneficiary of any representations, warranties, covenants and closing
conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.


D.         Related Agreements.  At each Offering, the Company shall enter into
the following additional agreements:


 
(1)
Underwritten Offering.  If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.



 
(2)
Best Efforts Offering.  If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright.  Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.



 
(3)
Escrow.  In respect of each Offering, the Company and Wainwright shall enter
into an escrow agreement with a third party escrow agent pursuant to which
Wainwright’s compensation shall be paid from the gross proceeds of the
Securities sold.  The Company shall bear the cost of the escrow agent.



 
(4)
FINRA Amendments.  Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting) in writing upon the request of Wainwright to comply with
any such rules; provided that any such amendments shall not provide for terms
that are less favorable to the Company.



E.         Confidentiality.  In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.


F.         Indemnity.


1.           In connection with the Company’s engagement of Wainwright as
Offering agent, the Company hereby agrees to indemnify and hold harmless
Wainwright and its affiliates, and the respective controlling persons,
directors, officers, members, shareholders, agents and employees of any of the
foregoing (collectively the “Indemnified Persons”), from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including

 
 

--------------------------------------------------------------------------------

 

any untrue statements made or any statements omitted to be made) by the Company,
or (ii) any actions taken or omitted to be taken by any Indemnified Person in
connection with the Company’s engagement of Wainwright, or (B) otherwise relate
to or arise out of Wainwright’s activities on the Company’s behalf under
Wainwright’s engagement, and the Company shall reimburse any Indemnified Person
for all expenses (including the reasonable fees and expenses of counsel) as
incurred by such Indemnified Person in connection with investigating, preparing
or defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party.  The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim.  The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Wainwright
except for any Claim incurred by the Company as a result of such Indemnified
Person’s gross negligence or willful misconduct.


2.           The Company further agrees that it will not, without the prior
written consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.           Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel.  Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof.  In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.


4.           The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Wainwright is the Indemnified

 
 

--------------------------------------------------------------------------------

 

Person), the Company and Wainwright shall contribute to the Claim for which such
indemnity is held unavailable in such proportion as is appropriate to reflect
the relative benefits to the Company, on the one hand, and Wainwright on the
other, in connection with Wainwright’s engagement referred to above, subject to
the limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement.  The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.


5.           The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.


G.         Limitation of Engagement to the Company.  The Company acknowledges
that Wainwright has been retained only by the Company, that Wainwright is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Wainwright is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Wainwright or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents.  Unless otherwise
expressly agreed in writing by Wainwright, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Wainwright, and no one other than the Company is intended to be a beneficiary of
this Agreement.  The Company acknowledges that any recommendation or advice,
written or oral, given by Wainwright to the Company in connection with
Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose.  Wainwright shall not have the authority to make any commitment
binding on the Company.  The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.


H.         Limitation of Wainwright’s Liability to the Company.  Wainwright and
the Company further agree that neither Wainwright nor any of its affiliates or
any of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 
 

--------------------------------------------------------------------------------

 



I.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York.  In the event of the bringing of any action, or suit by a party hereto
against the other party hereto, arising out of or relating to this Agreement,
the party in whose favor the final judgment or award shall be entered shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’ fees.  Any
rights to trial by jury with respect to any such action, proceeding or suit are
hereby waived by Wainwright and the Company.


J.         Notices.  All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Wainwright,
to H. C. Wainwright & Co. LLC, at the address set forth on the first page
hereof, fax number (212) 356-0536, Attention: Head of Investment Banking, and if
sent to the Company, to the address set forth on the first page hereof, fax
number (206) 299-9208 Attention: Glynn Wilson, Chief Executive Officer.  Notices
sent by certified mail shall be deemed received five days thereafter, notices
sent by hand delivery or overnight delivery shall be deemed received on the date
of the relevant written record of receipt, and notices delivered by fax shall be
deemed received as of the date and time printed thereon by the fax machine.


K.         Conflicts.  The Company acknowledges that Wainwright and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Wainwright
may acquire information of interest to the Company. Wainwright shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.


L.         Anti-Money Laundering.  To help the United States government fight
the funding of terrorism and money laundering, the federal laws of the United
States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider appropriate to
verify your identity, such as certified articles of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.


M.        Miscellaneous.  The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.   This Agreement shall not be modified or
amended except in writing signed by Wainwright and the Company.  This Agreement
shall be binding upon and inure to the benefit of both Wainwright and the
Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to this Offering and supersedes any prior
agreements with respect to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile counterparts),
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


*********************

 
 

--------------------------------------------------------------------------------

 





In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


Very truly yours,


H.C. WAINWRIGHT & CO., LLC




By: /s/ Mark Viklund
     Name: Mark Viklund
     Title: CEO


Accepted and Agreed:


TAPIMMUNE, INC.




By: /s/ Glynn Wilson
Name:  Glynn Wilson, Ph.D
Title:    Chairman & CEO





 
 

--------------------------------------------------------------------------------

 

SCHEDULE I

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------